DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 4/15/2021. Claims 1-26 are pending in the application. As such, claims 1-26 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2021, 8/3/2021, 2/15/2022, and 8/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15, 16, 18, 19, and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, and 7 of U.S. Patent No. 10978082. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale.
For example, the present Application 17301813 and the Patent No. 10978082 claim similarly device(s) and system(s) comprising inter alia “... an audio processor ... a time domain aliasing reduction stage ... cascaded lapped critically transform stage … and framelength...” in comparison with the similar elements comprising ““... an audio processor ... a time domain aliasing reduction stage ... cascaded lapped critically transform stage … and similar segment/segmented sets...” in Patent 10978082 as presented in the table below.
The mentioned claims 1, 15, 16, 18, 19, and 21-26 in the present Application 17301813 when compared to claims 1, 2, 3, 6, and 7 of U.S. Patent No. 10978082 are obvious variants as previously noted in the analyzed limitations, and as observed featuring the same functionalities. Thus one of ordinary skill in the art would recognize that it would have been obvious to eliminate and/or add limitations in order to have a patent with wider applicability and freedom to operate. The rest of dependent claims 2-14, 17, and 20 follow the same rationale as independent claims 1, 15, 16, 18, 19, and 21-26, and as such are also rejected by the same reasons as said independent claims 1, 15, 16, 18, 19, and 21-26 as presented in the aforementioned analysis, and further in view of claims 1, 2, 3, 6, and 7 of U.S. Patent No. 10978082. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.


Present App 17/301,813
Patent No. 10978082
An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;	

An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;
and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;
wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the first block of samples;





wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples;
wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the second block of samples;


wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the second block of samples;
and wherein the sets of bins are processed using a second lapped critically sampled transform stage of the cascaded lapped critically sampled transform stage, wherein the second lapped critically sampled transform stage is configured to perform lapped critically sampled transforms comprising the same framelength for at least one set of bins;
wherein the cascaded lapped critically sampled transform stage further comprises a second lapped critically sampled transform stage configured to perform a lapped critically sampled transform on a segment of the first set of bins and to perform a lapped critically sampled transform on a segment of the second set of bins, each segment being associated with a subband of the audio signal, to acquire a set of subband samples for the first set of bins and a set of subband samples for the second set of bins;

wherein the audio processor is configured to activate or maintain activated the time domain aliasing reduction stage, if the same framelengths are used for two subsequent blocks, and/or wherein the audio processor is configured to deactivate or maintain deactivated the time domain aliasing reduction stage, if different framelengths are used for two subsequent blocks.
wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of subband samples based on the segmented set of bins corresponding to the second block of samples; and wherein filter slopes of the window functions corresponding to adjacent sets of subband samples are symmetric.









 An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;
and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;
wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the first block of samples;







wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples;
wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the second block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the second block of samples;

and wherein the sets of bins are processed using a second lapped critically sampled transform stage of the cascaded lapped critically sampled transform stage, wherein the second lapped critically sampled transform stage is configured to perform lapped critically sampled transforms comprising the same framelength for at least one set of bins;

wherein the cascaded lapped critically sampled transform stage further comprises a second lapped critically sampled transform stage configured to perform a lapped critically sampled transform on a segment of the first set of bins and to perform a lapped critically sampled transform on a segment of the second set of bins, each segment being associated with a subband of the audio signal, to acquire a set of subband samples for the first set of bins and a set of subband samples for the second set of bins;

wherein the audio processor is configured to form a bitstream from an encoded aliasing reduced subband representation of the audio signal,

and a bitstream former configured to form a bitstream from the encoded aliasing reduced subband representation of the audio signal.
wherein the audio processor is configured to provide the bitstream comprising at least one mergefactor, MF, parameter signaling at least one framelength of the corresponding sets of bins in the bitstream; wherein the audio processor is configured to provide the bitstream comprising only a subset of the mergefactor, MF, parameters signaling the framelength of the corresponding sets of bins in the bitstream.



on the basis of the second segment of the second set of bins; and ... of the second set of subband samples and the fourth set of subband samples, to acquire a second aliasing reduced subband representation of the audio signal, an encoder configured to encode the aliasing reduced subband representation of the audio signal, to acquire an encoded aliasing reduced subband representation of the audio signal; and a bitstream

An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the first block of samples;







wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples;
wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the second block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the second block of samples;

and wherein the sets of bins are processed using a second lapped critically sampled transform stage of the cascaded lapped critically sampled transform stage, wherein the second lapped critically sampled transform stage is configured to perform lapped critically sampled transforms comprising the same framelength for at least one set of bins;

wherein the cascaded lapped critically sampled transform stage further comprises a second lapped critically sampled transform stage configured to perform a lapped critically sampled transform on a segment of the first set of bins and to perform a lapped critically sampled transform on a segment of the second set of bins, each segment being associated with a subband of the audio signal, to acquire a set of subband samples for the first set of bins and a set of subband samples for the second set of bins;

wherein the audio processor is configured to form a bitstream from an encoded aliasing reduced subband representation of the audio signal,
















and a bitstream former configured to form a bitstream from the encoded aliasing reduced subband representation of the audio signal.
wherein the audio processor is configured to provide the bitstream comprising at least one mergefactor, MF, parameter signaling at least one framelength of the corresponding sets of bins in the bitstream; wherein the audio processor is configured to provide the bitstream comprising a time domain aliasing reduction, TDAR, parameter for each corresponding sets of bins.

on the basis of the second segment of the second set of bins; and wherein the time domain aliasing reduction stage is configured to perform a weighted combination of the first set of subband samples and the third set of subband samples, to acquire a first aliasing reduced subband representation of the audio signal, wherein the time domain aliasing reduction stage is configured to perform a weighted combination of the second set of subband samples and the fourth set of subband samples, to acquire a second aliasing reduced subband representation of the audio signal, an encoder configured to encode the aliasing reduced subband representation of the audio signal, to acquire an encoded aliasing reduced subband representation of the audio signal; and a bitstream

An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;







An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the first block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples;
wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the second block of samples;














wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the second block of samples;

and wherein the sets of bins are processed using a second lapped critically sampled transform stage of the cascaded lapped critically sampled transform stage, wherein the second lapped critically sampled transform stage is configured to perform lapped critically sampled transforms comprising the same framelength for at least one set of bins;

wherein the cascaded lapped critically sampled transform stage further comprises a second lapped critically sampled transform stage configured to perform a lapped critically sampled transform on a segment of the first set of bins and to perform a lapped critically sampled transform on a segment of the second set of bins, each segment being associated with a subband of the audio signal, to acquire a set of subband samples for the first set of bins and a set of subband samples for the second set of bins;

wherein the audio processor is configured to form a bitstream from an encoded aliasing reduced subband representation of the audio signal,

and a bitstream former configured to form a bitstream from the encoded aliasing reduced subband representation of the audio signal.
wherein the audio processor is configured to provide the bitstream comprising at least one mergefactor, MF, parameter signaling at least one framelength of the corresponding sets of bins in the bitstream; wherein the audio processor is configured to provide the bitstream comprising the at least one mergefactor, MF, parameter such that a time domain aliasing reduction, TDAR, parameter is derivable from the at least one mergefactor, MF, parameter.

on the basis of the second segment of the second set of bins; and wherein the time domain aliasing reduction stage is configured to perform a weighted combination of the first set of subband samples and the third set of subband samples, to acquire a first aliasing reduced subband representation of the audio signal, wherein the time domain aliasing reduction stage is configured to perform a weighted combination of the second set of subband samples and the fourth set of subband samples, to acquire a second aliasing reduced subband representation of the audio signal, an encoder configured to encode the aliasing reduced subband representation of the audio signal, to acquire an encoded aliasing reduced subband representation of the audio signal; and a bitstream





An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;
and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;
wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the first block of samples;







wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples;
wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the second block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the second block of samples;

and wherein the sets of bins are processed using a second lapped critically sampled transform stage of the cascaded lapped critically sampled transform stage, wherein the second lapped critically sampled transform stage is configured to perform lapped critically sampled transforms comprising the same framelength for at least one set of bins;

wherein the cascaded lapped critically sampled transform stage further comprises a second lapped critically sampled transform stage configured to perform a lapped critically sampled transform on a segment of the first set of bins and to perform a lapped critically sampled transform on a segment of the second set of bins, each segment being associated with a subband of the audio signal, to acquire a set of subband samples for the first set of bins and a set of subband samples for the second set of bins;




















wherein the audio processor is configured to perform a common/joint optimization for adapting the framelengths using a trellis-grid per set of subband samples.

wherein the time domain aliasing reduction stage is configured to perform the weighted combination of two corresponding sets of subband samples according to the following equation [ y v , i ⁡ ( m ) y v , i - 1 ⁡ ( N - 1 - m ) ] = A ⁡ [ y ^ v , i ⁡ ( m ) y ^ v , i - 1 ⁡ ( N - 1 - m ) ] for 0≤m<N/2 with A = [ a v ⁡ ( m ) b v ⁡ ( m ) c v ⁡ ( m ) d v ⁡ ( m ) ] to acquire the aliasing reduced subband representation of the audio signal, wherein y.sub.v,i(m) is a first aliasing reduced subband representation of the audio signal, y.sub.v,i-1(N−1−m) is a second aliasing reduced subband representation of the audio signal, ŷ.sub.v,i(m) is a set of subband samples on the basis of the second block of samples of the audio signal, ŷ.sub.v,i-1(N−1−m) is a set of subband samples on the basis of the first block of samples of the audio signal, and a.sub.v(m), b.sub.v(m), c.sub.v(m) and d.sub.v(m) are time domain aliasing reduction coefficients.

A method for processing an audio signal to acquire a subband representation of the audio signal, the method comprising: performing a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;


and performing a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

wherein performing a cascaded lapped critically sampled transform comprises segmenting a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the first block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples;
wherein performing a cascaded lapped critically sampled transform comprises segmenting a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the second block of samples;















wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the second block of samples;

and wherein the sets of bins are processed using a second lapped critically sampled transform of the cascaded lapped critically sampled transform, wherein the second lapped critically sampled transform comprises performing lapped critically sampled transforms comprising the same framelength for at least one set of bins

wherein the cascaded lapped critically sampled transform stage further comprises a second lapped critically sampled transform stage configured to perform a lapped critically sampled transform on a segment of the first set of bins and to perform a lapped critically sampled transform on a segment of the second set of bins, each segment being associated with a subband of the audio signal, to acquire a set of subband samples for the first set of bins and a set of subband samples for the second set of bins;

wherein the weighted combination of the two corresponding sets of subband samples is performed, if the same framelengths are used for two subsequent blocks, and/or the weighted combination of the two corresponding sets of subband samples is not performed, if different framelengths are used for two subsequent blocks.

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples; wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of subband samples based on the segmented set of bins corresponding to the second block of samples; and wherein filter slopes of the window functions corresponding to adjacent sets of subband samples are symmetric.









A method for processing an audio signal to acquire a subband representation of the audio signal, the method comprising: performing a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

and performing a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

wherein performing a cascaded lapped critically sampled transform comprises segmenting a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the first block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples;







wherein performing a cascaded lapped critically sampled transform comprises segmenting a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the second block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the second block of samples;

and wherein the sets of bins are processed using a second lapped critically sampled transform of the cascaded lapped critically sampled transform, wherein the second lapped critically sampled transform comprises performing lapped critically sampled transforms comprising the same framelength for at least one set of bins

wherein the cascaded lapped critically sampled transform stage further comprises a second lapped critically sampled transform stage configured to perform a lapped critically sampled transform on a segment of the first set of bins and to perform a lapped critically sampled transform on a segment of the second set of bins, each segment being associated with a subband of the audio signal, to acquire a set of subband samples for the first set of bins and a set of subband samples for the second set of bins;

forming a bitstream from an encoded aliasing reduced subband representation of the audio signal,

and a bitstream former configured to form a bitstream from the encoded aliasing reduced subband representation of the audio signal.

providing the bitstream comprising at least one mergefactor, MF, parameter signaling at least one framelength of the corresponding sets of bins in the bitstream; wherein providing the bitstream comprises providing the bitstream comprising only a subset of the mergefactor, MF, parameters signaling the framelength of the corresponding sets of bins in the bitstream.

on the basis of the second segment of the second set of bins; and ... of the second set of subband samples and the fourth set of subband samples, to acquire a second aliasing reduced subband representation of the audio signal, an encoder configured to encode the aliasing reduced subband representation of the audio signal, to acquire an encoded aliasing reduced subband representation of the audio signal; and a bitstream



A method for processing an audio signal to acquire a subband representation of the audio signal, the method comprising: performing a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

and performing a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

wherein performing a cascaded lapped critically sampled transform comprises segmenting a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the first block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples;







wherein performing a cascaded lapped critically sampled transform comprises segmenting a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the second block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the second block of samples;

and wherein the sets of bins are processed using a second lapped critically sampled transform of the cascaded lapped critically sampled transform, wherein the second lapped critically sampled transform comprises performing lapped critically sampled transforms comprising the same framelength for at least one set of bins

wherein the cascaded lapped critically sampled transform stage further comprises a second lapped critically sampled transform stage configured to perform a lapped critically sampled transform on a segment of the first set of bins and to perform a lapped critically sampled transform on a segment of the second set of bins, each segment being associated with a subband of the audio signal, to acquire a set of subband samples for the first set of bins and a set of subband samples for the second set of bins;

forming a bitstream from an encoded aliasing reduced subband representation of the audio signal,

and a bitstream former configured to form a bitstream from the encoded aliasing reduced subband representation of the audio signal.

providing the bitstream comprising at least one mergefactor, MF, parameter signaling at least one framelength of the corresponding sets of bins in the bitstream; wherein providing the bitstream comprises providing the bitstream comprising a time domain aliasing reduction, TDAR, parameter for each corresponding sets of bins.

on the basis of the second segment of the second set of bins; and ... of the second set of subband samples and the fourth set of subband samples, to acquire a second aliasing reduced subband representation of the audio signal, an encoder configured to encode the aliasing reduced subband representation of the audio signal, to acquire an encoded aliasing reduced subband representation of the audio signal; and a bitstream



A method for processing an audio signal to acquire a subband representation of the audio signal, the method comprising: performing a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

and performing a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

wherein performing a cascaded lapped critically sampled transform comprises segmenting a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the first block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples;







wherein performing a cascaded lapped critically sampled transform comprises segmenting a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the second block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the second block of samples;

and wherein the sets of bins are processed using a second lapped critically sampled transform of the cascaded lapped critically sampled transform, wherein the second lapped critically sampled transform comprises performing lapped critically sampled transforms comprising the same framelength for at least one set of bins

wherein the cascaded lapped critically sampled transform stage further comprises a second lapped critically sampled transform stage configured to perform a lapped critically sampled transform on a segment of the first set of bins and to perform a lapped critically sampled transform on a segment of the second set of bins, each segment being associated with a subband of the audio signal, to acquire a set of subband samples for the first set of bins and a set of subband samples for the second set of bins;

forming a bitstream from an encoded aliasing reduced subband representation of the audio signal,

and a bitstream former configured to form a bitstream from the encoded aliasing reduced subband representation of the audio signal.

providing the bitstream comprising at least one mergefactor, MF, parameter signaling at least one framelength of the corresponding sets of bins in the bitstream; wherein providing the bitstream comprises providing the bitstream comprising the at least one mergefactor, MF, parameter such that a time domain aliasing reduction, TDAR, parameter is derivable from the at least one mergefactor, MF, parameter.


on the basis of the second segment of the second set of bins; and ... of the second set of subband samples and the fourth set of subband samples, to acquire a second aliasing reduced subband representation of the audio signal, an encoder configured to encode the aliasing reduced subband representation of the audio signal, to acquire an encoded aliasing reduced subband representation of the audio signal; and a bitstream


A method for processing an audio signal to acquire a subband representation of the audio signal, the method comprising: performing a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

and performing a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

wherein performing a cascaded lapped critically sampled transform comprises segmenting a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the first block of samples;







wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples;
wherein performing a cascaded lapped critically sampled transform comprises segmenting a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the second block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the second block of samples;

and wherein the sets of bins are processed using a second lapped critically sampled transform of the cascaded lapped critically sampled transform, wherein the second lapped critically sampled transform comprises performing lapped critically sampled transforms comprising the same framelength for at least one set of bins

wherein the cascaded lapped critically sampled transform stage further comprises a second lapped critically sampled transform stage configured to perform a lapped critically sampled transform on a segment of the first set of bins and to perform a lapped critically sampled transform on a segment of the second set of bins, each segment being associated with a subband of the audio signal, to acquire a set of subband samples for the first set of bins and a set of subband samples for the second set of bins;

forming a bitstream from an encoded aliasing reduced subband representation of the audio signal,

and a bitstream former configured to form a bitstream from the encoded aliasing reduced subband representation of the audio signal.

providing the bitstream comprising at least one mergefactor, MF, parameter signaling at least one framelength of the corresponding sets of bins in the bitstream;

on the basis of the second segment of the second set of bins; and ... of the second set of subband samples and the fourth set of subband samples, to acquire a second aliasing reduced subband representation of the audio signal, an encoder configured to encode the aliasing reduced subband representation of the audio signal, to acquire an encoded aliasing reduced subband representation of the audio signal; and a bitstream


performing a common/joint optimization for adapting the framelengths using a trellis-grid per set of subband samples.

wherein the time domain aliasing reduction stage is configured to perform the weighted combination of two corresponding sets of subband samples according to the following equation [ y v , i ⁡ ( m ) y v , i - 1 ⁡ ( N - 1 - m ) ] = A ⁡ [ y ^ v , i ⁡ ( m ) y ^ v , i - 1 ⁡ ( N - 1 - m ) ] for 0≤m<N/2 with A = [ a v ⁡ ( m ) b v ⁡ ( m ) c v ⁡ ( m ) d v ⁡ ( m ) ] to acquire the aliasing reduced subband representation of the audio signal, wherein y.sub.v,i(m) is a first aliasing reduced subband representation of the audio signal, y.sub.v,i-1(N−1−m) is a second aliasing reduced subband representation of the audio signal, ŷ.sub.v,i(m) is a set of subband samples on the basis of the second block of samples of the audio signal, ŷ.sub.v,i-1(N−1−m) is a set of subband samples on the basis of the first block of samples of the audio signal, and a.sub.v(m), b.sub.v(m), c.sub.v(m) and d.sub.v(m) are time domain aliasing reduction coefficients.

 A non-transitory digital storage medium having stored thereon a computer program for performing a method for processing an audio signal to acquire a subband representation of the audio signal, the method comprising: performing a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;



An audio processor for processing an audio signal to acquire a subband representation of the audio signal, the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal;

and performing a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal, to acquire an aliasing reduced subband representation of the audio signal;

wherein performing a cascaded lapped critically sampled transform comprises segmenting a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the first block of samples;

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples;
wherein performing a cascaded lapped critically sampled transform comprises segmenting a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of bins based on the segmented set of bins corresponding to the second block of samples;














wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the second block of samples;

and wherein the sets of bins are processed using a second lapped critically sampled transform of the cascaded lapped critically sampled transform, wherein the second lapped critically sampled transform comprises performing lapped critically sampled transforms comprising the same framelength for at least one set of bins

wherein the cascaded lapped critically sampled transform stage further comprises a second lapped critically sampled transform stage configured to perform a lapped critically sampled transform on a segment of the first set of bins and to perform a lapped critically sampled transform on a segment of the second set of bins, each segment being associated with a subband of the audio signal, to acquire a set of subband samples for the first set of bins and a set of subband samples for the second set of bins;

forming a bitstream from an encoded aliasing reduced subband representation of the audio signal,

and a bitstream former configured to form a bitstream from the encoded aliasing reduced subband representation of the audio signal.

providing the bitstream comprising at least one mergefactor, MF, parameter signaling at least one framelength of the corresponding sets of bins in the bitstream;




















on the basis of the second segment of the second set of bins; and ... of the second set of subband samples and the fourth set of subband samples, to acquire a second aliasing reduced subband representation of the audio signal, an encoder configured to encode the aliasing reduced subband representation of the audio signal, to acquire an encoded aliasing reduced subband representation of the audio signal; and a bitstream

wherein the weighted combination of the two corresponding sets of subband samples is performed, if the same framelengths are used for two subsequent blocks, and/or the weighted combination of the two corresponding sets of subband samples is not performed, if different framelengths are used for two subsequent blocks when said computer program is run by a computer.

wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the first block of samples using at least two window functions, and to acquire at least two segmented sets of subband samples based on the segmented set of bins corresponding to the first block of samples; wherein the cascaded lapped critically sampled transform stage is configured to segment a set of bins acquired on the basis of the second block of samples using the at least two window functions, and to acquire at least two sets of subband samples based on the segmented set of bins corresponding to the second block of samples; and wherein filter slopes of the window functions corresponding to adjacent sets of subband samples are symmetric.



Allowable Subject Matter
Claims 1-26 would be allowable over the prior art of record.
The following is an Examiner’s Statement of Reason for Allowance.

The closest prior art to independent claims 1, 15, 16, 18, 19, and 21-26 is Shmunk et al. (7,548,853). Shmunk discloses an audio processor for processing an audio signal to acquire a subband representation of the audio signal ([0075], Fig. 7), the audio processor comprising: a cascaded lapped critically sampled transform stage configured to perform a cascaded lapped critically sampled transform on at least two partially overlapping blocks of samples of the audio signal, to acquire a set of subband samples on the basis of a first block of samples of the audio signal, and to acquire a corresponding set of subband samples on the basis of a second block of samples of the audio signal ([0076-0079], Fig 7 elements 3904, 3906, 3908, and 3910); and a time domain aliasing reduction stage configured to perform a weighted combination of two corresponding sets of subband samples, one acquired on the basis of the first block of samples of the audio signal and one acquired on the basis on the second block of samples of the audio signal (p0080], Fig 7 elements 3912, 3914); wherein the cascaded lapped critically sampled transform stage comprises a first lapped critically sampled transform stage configured to perform lapped critically sampled transforms on a first block of samples and a second block of samples of the at least two partially overlapping blocks of samples of the audio signal, to acquire a first set of bins for the first block of samples and a second set of bins for the second block of samples ([0076-77], Fig 8 elements 3904, 3906); wherein the cascaded lapped critically sampled transform stage further comprises a second lapped critically sampled transform stage configured to perform a lapped critically sampled transform on a segment of the first set of bins and to perform a lapped critically sampled transform on a segment of the second set of bins, each segment being associated with a subband of the audio signal, to acquire a set of subband samples for the first set of bins and a set of subband samples for the second set of bins ([0078-79], Fig 7 elements 3908, 3910).
Shmunk does not disclose “...and wherein the sets of bins are processed using a second lapped critically sampled transform stage of the cascaded lapped critically sampled transform stage, wherein the second lapped critically sampled transform stage is configured to perform lapped critically sampled transforms comprising the same framelength for at least one set of bins; wherein the audio processor is configured to activate or maintain activated the time domain aliasing reduction stage, if the same framelengths are used for two subsequent blocks, and/or wherein the audio processor is configured to deactivate or maintain deactivated the time domain aliasing reduction stage, if different framelengths are used for two subsequent blocks. … wherein the audio processor is configured to form a bitstream from an encoded aliasing reduced subband representation of the audio signal, wherein the audio processor is configured to provide the bitstream comprising at least one mergefactor, MF, parameter signaling at least one framelength of the corresponding sets of bins in the bitstream; wherein the audio processor is configured to provide the bitstream comprising only a subset of the mergefactor, MF, parameters signaling the framelength of the corresponding sets of bins in the bitstream. … wherein the audio processor is configured to provide the bitstream comprising a time domain aliasing reduction, TDAR, parameter for each corresponding sets of bins. … wherein the audio processor is configured to provide the bitstream comprising the at least one mergefactor, MF, parameter such that a time domain aliasing reduction, TDAR, parameter is derivable from the at least one mergefactor, MF, parameter. … wherein the audio processor is configured to perform a common/joint optimization for adapting the framelengths using a trellis-grid per set of subband samples.”  as recited by the independent claims.

A combination or modification of Shmunk and the other prior art of record would not have resulted in the limitations of claims 1, 15, 16, 18, 19, and 21-26, and therefore claims 1, 15, 16, 18, 19, and 21-26 would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Dependent claims 2-14, 17, and 20 would also be allowable because they further limit allowable parent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pelissier et al. (US 20180131504 A1) and NPL - V. Melkote and K. Rose, "Trellis-Based Approaches to Rate-Distortion Optimized Audio Encoding," in IEEE Transactions on Audio, Speech, and Language Processing, vol. 18, no. 2, pp. 330-341, Feb. 2010, doi: 10.1109/TASL.2009.2028373. (Year: 2010).
Pelissier et al. (US 20180131504 A1) discloses a compressed sensing method based on non-uniform wavelet bandpass sampling (Pelissier – Abstract).
V. Melkote and K. Rose, "Trellis-Based Approaches to Rate-Distortion Optimized Audio Encoding," in IEEE Transactions on Audio, Speech, and Language Processing, vol. 18, no. 2, pp. 330-341, Feb. 2010, doi: 10.1109/TASL.2009.2028373. (Year: 2010) discloses delayed-decision approaches to optimize the encoding operation for the entire audio file.
Please, see additional references in form PTO-892 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTHEJ KUNAMNENI/               Examiner, Art Unit 2656                                                                                                                                                                                         

/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656